DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over JonEly Magic Light Sandbox / JonEly Smėlio ir šviesos dėžė; available at https://www.youtube.com/watch?v=nhdwBPxJkKo; published 3 December 2017 and supporting product documentation provided herewith and referred-to herein (“JonEly”) in view of Google Image Results for “sand table” prior to 9 September 2017 (“GIR”).
	With regard to Claim 1, JonEly teaches a portable sand art experience box comprising a box-shaped case body featuring an edge spaced apart from the box top, glass residing within the edge part and on which sand is scattered, a backlight which radiates colored light from below the glass onto the sand thereon, and a wireless control unit placeable anywhere relative to the case body which controls the light state (color and on/off) (see cited video and product documentation).  JonEly does not expressly teach a cover as claimed.  To the extent that such a feature is not implicitly obvious to include in a sand art table, the images in the GIR reference indicate that various type of covers for similar sand tables were known in the art at the time the invention was filed.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a cover in the sand art experience box of JonEly in order to preserve creative works therein and/or to enable orderly transport thereof.

	With regard to Claim 5 the JonEly sand art experience box is depicted as featuring engraved branding on the box exterior.  To the extent that the branding is not illuminated by the backlight as claimed, it would have been obvious to alter the branding accordingly as a matter of design choice for marketing purposes.
	With regard to Claim 6, the JonEly sand art experience box comprises an opaque rim around the circumference of the glass region.
	With regard to Claim 7, any region of the rim of the JonEly sand art experience box is understood to be suitable as a camera mount, itself suitable for the intended use recited by the claim.  Moreover, the JonEly product video portrays a block structure also suitable for use as a camera mount (see video at 0:12).  The video itself was necessarily captured on a video camera device for the purpose of portraying the sand art created on the table.
2.	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over JonEly in view of GIR as applied to Claim 1, and further in view of US 2011/0108788 to J. Plumb (“Plumb”).
	With regard to Claim 2, JonEly does not expressly teach metal reinforcement elements as claimed.  Plumb is directed to devices for strengthening enclosures, and teaches metal braces for reinforcing wood enclosures similar to those of JonEly (see Abstract; ¶¶ [0010], [0032]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to 
	With regard to Claim 4, the images in the GIR reference portray the inclusion of casters on similar sand tables.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added casters to the sand art experience box of JonEly in order to preserve creative works therein and/or to enable orderly transport thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715